Citation Nr: 9911284	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-43 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his father, his mother, and a friend, T.H.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to November 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an increased evaluation for 
bilateral pes planus.  

In March 1998, the Board remanded the veteran's claim for 
further development to include medical treatment records for 
treatment of pes planus since February 1997, and a VA 
examination to determine the extent and degree of severity of 
the veteran's service-connected bilateral pes planus.

The Board notes that in May 1994, the RO denied the veteran's 
claims for service connection for a low back and right knee 
disability.  The veteran filed a notice of disagreement to 
this decision in May 1994 and the RO issued a statement of 
the case in December 1994.  The veteran failed to timely 
perfect his appeal on these issues by filing a substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.302 (1998).  Therefore, 
the issues of entitlement to service connection for a low 
back and right knee disability are not presently before the 
Board.  

The Board further notes that the medical evidence of record 
contains repeated complaints of ankle pain, tenderness, and 
limitation of motion secondary to the veteran's service-
connected pes planus.  Therefore, the issue of entitlement to 
service connection for an ankle disability, secondary to his 
service-connected pes planus, is referred to the RO for 
further action as necessary.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's bilateral pes planus is manifested by foot 
deformity, accentuated pain on manipulation and use, and 
swelling.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected bilateral pes planus have been met; the criteria 
for an evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's enlistment physical examination, dated in 
October 1988, indicated mild asymptomatic pes planus.  In 
February 1989, the veteran indicated complaints of foot, 
back, and knee pain.  In June 1989, the veteran was diagnosed 
with symptomatic pes planus and arch supports were 
recommended.  In August 1989, the veteran again sought 
treatment for pain in the back, knees, ankles and feet.  
The examiner noted the multiple complaints of pain, but 
indicated that the veteran specifically had noticeable pes 
planus.  

The veteran filed an initial claim for VA benefits for 
service connection for severe pes planus and a left knee 
condition in January 1990.  By rating decision in 
January 1990, the RO granted service connection for pes 
planus with an evaluation of 10 percent.  In August 1992, the 
veteran filed a claim for an increased evaluation for his 
service-connected bilateral pes planus.  

In support of his claim, the veteran submitted a report from 
W.S.S., D.P.M., for treatment of foot pain in July 1992.  The 
veteran indicated complaints of bilateral foot pain, right 
ankle pain, bilateral knee pain, and back pain.  He stated 
that after walking for one hour he experienced burning in his 
feet, and his feet would go numb, if he stood still.  The 
veteran complained of fifth digit overlap on the left foot, 
and the examiner noted flatfoot when the veteran went from a 
non-weight bearing to a weight bearing position.  

Dr. W.S.S. noted pes planus with an externally rotated right 
foot.  The veteran had limited amount of muscle power.  Dr. 
W.S.S. indicated that, in moving from non-weight bearing to 
weight bearing position, there was a collapse of the arch.  
Dr. W.S.S. noted a slight amount of equinus deformity and a 
fairly rectus forefoot to rearfoot relationship.  The veteran 
had normal heel to toe gait.  Ankle foot dorsiflexion was +14 
degrees bilaterally with the knee flexed, and ankle joint 
dorsiflexion was +10 degrees bilaterally with the knee 
extended.  The range of motion of the ankle was full, lacked 
crepitus and was pain free.  Neurological examination was 
intact to sharp, dull, and light touch, and vibratory 
sensations bilaterally.  Dr. W.S.S. indicated impressions of 
rule out tarsal tunnel, and traction injury to the posterior 
tibial nerve secondary to severe pes planus.  

A VA examination was conducted in December 1992.  The veteran 
reported that his feet began hurting all the time during 
basic training and he was diagnosed by a podiatrist at Walter 
Reed Hospital in September 1989 with severe bilateral 
pes planus.  Examination of the feet revealed marked pes 
planus deformity, with good range of motion and no 
significant degree of pronation.  The veteran was able to 
walk on his heels and toes, but indicated discomfort when 
doing so.  The examiner noted that the veteran walked with a 
limp in the examining room, but noticed a dramatic 
improvement in the limp when walking down the hall after the 
examination.  The examiner indicated an impression of pes 
planus with bilateral talar abduction.  

By letter, dated in February 1993, Dr. W.S.S. indicated that 
he had seen the veteran in July 1992 and February 1993 and 
recommended that he be fitted with an ankle/foot orthosis.  
Dr. W.S.S. stated that the veteran's external rotation and 
limitation with his nerve injury was causing a splinted and 
compensated gait, and the veteran was experiencing some 
symptomatology directly related to his limited ankle and foot 
mobility in his knees and hips.  By letter dated in December 
1993, Dr. W.S.S. verified that the veteran used an ankle/foot 
orthosis bilaterally for pes planus and neuropathy.  

At a hearing before an RO hearing officer in November 1993, 
the veteran testified that during testing by VA physicians, 
he would have a lot of pain in his feet.  Transcript, p. 1 
(Nov. 1993).  He indicated the some of this toes curved 
outward and reported calluses on his feet.  Transcript, p. 2 
(Nov. 1993).  The veteran stated that he had braces made for 
both of his feet, but they have not helped.  Transcript, pp. 
2-3 (Nov. 1993).  The veteran reported that he was taking 
medication and had tried soaking his feet to ease the pain.  
Transcript, p. 3 (Nov. 1993).  He indicated that his feet 
hurt almost all of the time and the muscles would sometimes 
spasm.  Transcript, p. 6 (Nov. 1993).  The veteran's mother 
testified that the veteran was in a motorcycle accident when 
he was nine years old, injuring his right foot, which 
required a skin graft.  Transcript, pp. 11-12 (Nov. 1993).  

A VA general medical examination was conducted in February 
1994.  The examiner noted that the veteran walked with the 
right foot in approximately 30 degrees of external abduction.  
The examiner noted that the veteran had pes planus, and 
difficulty walking on his heels and toes because of foot 
pain.  The examiner indicated a diagnosis of, inter alia, 
status post pes planus.  

By letter dated in March 1994, Dr. W.S.S. indicated that the 
veteran had undergone a nerve conduction velocity test, which 
showed normal distal latency in the posterior tibial nerve.  
Dr. W.S.S. recommended a magnetic resonance imaging (MRI) to 
look for any lesions compressing the posterior tibial nerve 
and any thickening of the laciniate ligament.

In May 1994, Dr. W.S.S. performed a VA fee basis examination 
on the veteran for pain in both feet.  Dr. W.S.S. indicated 
diagnoses of, inter alia, bilateral flatfoot, bilateral 
contracted Achilles tendon, and right foot with skin graft 
post motorcycle injury.  The veteran's mother indicated that 
the veteran had a history of contracted Achilles tendon as a 
child.  The veteran reported walking externally rotated and 
indicated that he broke down his shoes quite frequently.  The 
veteran noted that his feet go numb when standing.  The 
veteran reported complaints of dorsal ankle, dorsal foot, and 
heel pain, numbness and burning into the toes radiating up 
into a stocking distribution, constant swelling of the feet, 
weakness in the feet in the morning hours.  Dr. W.S.S. noted 
that the veteran could walk on his heels and toes with 
difficulty.  Range of motion testing of the ankle showed 
dorsiflexion of 0 degrees bilaterally, plantar flexion of 20 
degrees bilaterally, subtalar eversion of 2 degrees 
bilaterally and subtalar inversion of 10 degrees bilaterally.  
Dr. W.S.S. noted that normal range of motion was 20 degrees 
of dorsiflexion, 40 degrees of plantar flexion, 20 degrees of 
subtalar eversion, and 30 degrees of subtalar inversion.  Dr. 
W.S.S. also noted give-way weakness in both ankles and mild 
swelling.  Significant pes planus with no calcaneal 
inclination angle, mild bunions, mild hammertoes, significant 
overlapping toes on the left, and mild overlapping toes on 
the right were reported.  

Dr. W.S.S. noted decreased sensation over the nerves of the 
foot both dorsally and plantarly, to which a scar on the 
right foot contributed.  The veteran had some joint line 
tenderness over the subtalar joint and some laxity in the 
talonavicular joint.  The veteran had minimal loss of plantar 
flexion and dorsiflexion and a slightly decreased ankle joint 
range of motion bilaterally.  Dr. W.S.S. noted that the 
veteran's subjective complaints far outweighed the objective 
findings during examination, most notably the burning and 
numbness in the foot.  Final diagnoses of ankle pain related 
to the laciniate ligament medially, neuropathy due to the 
position of the foot with straining of the medial tarsal 
tunnel components bilaterally, and contracted Achilles tendon 
with secondary external rotation of the subtalar joint.  Dr. 
W.S.S. stated that the majority of the veteran's problems 
with respect to his foot and ankles were probably gathered 
over time with respect to the flatfooted nature.  

At a hearing before an RO hearing officer in October 1994, 
the veteran testified that he had problems during basic 
training due to pain in his feet, knees, and back.  
Transcript, p. 4 (Oct. 1994).  He indicated that he did not 
get his certificate at the end of advanced individual 
training (AIT) because he could not pass his physical 
training (PT) test due to his feet, knees, and back.  
Transcript, p. 5 (Oct. 1994).  

The record contains a progress note from Dr. W.S.S. dated in 
June 1995.  Dr. W.S.S. noted tenderness in the left foot, and 
tenderness through range of motion on plantar flexion, and 
dorsiflexion of the great toe.  Radiology notes indicated 
changes of the talonavicular and talocalcaneal joint regions.  

The veteran was seen by R.M.K., M.D., in July 1996 with 
increasing complaints of pain in his feet.  Physical 
examination showed altered color of the feet bilaterally and 
diffuse burning pain.  The veteran was hypesthetic to light 
touch.  Dr. R.M.K. indicated that the veteran had unusual 
pain syndrome, which was hard to explain based on a single 
nerve entrapment.  

Dr. R.M.K. referred the veteran to W.G.B., M.D. for further 
treatment.  Dr. W.G.B. initially saw the veteran in August 
1996 and noted normal appearing feet with good range of 
motion.  The veteran stated that he had color changes in his 
feet at times.  Dr. W.G.B. indicated bilateral foot pain with 
no evidence of reflex sympathetic dystrophy or potential 
nerve root involvement.  The veteran continued treatment with 
Dr. W.G.B. until February 1997.  

The veteran was seen by S.G.E., D.P.M., in January 1998, for 
complaints of foot pain beginning in 1989 during military 
service.  The veteran described the pain as aching, burning, 
shooting, and sharp stabbing.  He stated that the pain began 
in his ankles and spread down the medial plantar aspect of 
both feet.  Dr. S.G.E. indicated that the veteran presented 
with moderately severe pes planus deformities of both feet.  
Radiograph showed minimal calcaneal inclination angles 
bilaterally.  Dr. S.G.E. indicated that increased density of 
the plantar fascia, intrinsic musculature and soft tissue 
structures around the tarsus suggested chronic inflammation 
and strain to these structures.  The subtalar joints were 
pronated in stance.  Dr. S.G.E. indicated a diagnosis of pes 
planus deformities with plantar fasciitis and myositis.  

In March 1998, the Board remanded the veteran's claim for 
further development to include medical treatment records for 
treatment of pes planus since February 1997, and a VA 
examination to determine the extend and degree of severity of 
the veteran's service-connected bilateral pes planus.  By 
letter dated in April 1998, the RO requested that the veteran 
identify all health care providers who provided treatment for 
pes planus since February 1997.  

A VA examination for feet was conducted in June 1998.  The 
examiner noted review of the veteran's claims file including 
service medical records.  The veteran indicated that he 
continued to have the same symptoms in his feet.  The 
examiner noted a symmetrical gait, no limping, and no 
localized weakness.  The examiner indicated that the veteran 
had flexible flat feet, but was using no orthotics.  
The examiner indicated diagnoses of mild-to-moderate 
developmental flat feet, bilateral foot pain secondary to pes 
planus, which was temporally related to service activity.  
The examiner indicated that the veteran's pes planus and 
Achilles tendon tightness was developmental and predated 
service.  The examiner indicated that no ankle or neurologic 
disorder was found on examination or any rotatory deformity 
of either foot.  No pronation of either foot, no tenderness 
on the plantar surfaces of either foot, no inward 
displacement of the ankle, mid, or forefoot, no callosities, 
and no swelling were noted.  The examiner noted some 
tenderness diffusely in both feet to light touch and 
palpation.  

A second VA examination was conducted in October 1998 to 
reconcile the differences in the opinions of the earlier VA 
examiner and Dr. S.G.E.  The veteran reported pain in his 
feet, which began during basic training.  The pain was in 
both the dorsum and plantar surfaces and into the ankles.  
Currently the veteran's pain was in both the plantar and 
dorsal surfaces of the feet, seemed to move into the ankles 
and was equal bilaterally.  The examiner noted that with 
weight bearing the medial foot left only a 3-millimeter 
space.  Minimal tenderness at the mid-plantar surface and 
less tenderness on the dorsum and in the ankles was noted.  
The examiner indicated minimal inward displacement of each 
foot.  The examiner further noted limited range of motion of 
both feet, but noted no marked pronation or abduction, 
calluses, or swelling.  An impression of moderate bilateral 
pes planus was indicated.  

At a hearing before an RO hearing officer in February 1999, 
the veteran testified that he used insoles in his shoes, but 
they were not from VA.  He stated that he sometimes used a 
cane and had constant burning pain in his feet.  
Transcript, p. 2 (Feb. 1999).  The veteran indicated that he 
had difficulty walking up and down stairs due to pain in his 
feet.  Transcript, p. 3 (Feb. 1999).  He stated that, when 
standing, he had to lean against the wall because his feet 
would start to ache after a few minutes.  Transcript, p. 4 
(Feb. 1999).  He testified that he had difficulty driving 
because of pain when applying pressure to the pedals.  He 
reported swelling in his feet, pain on flexion and extension, 
and indicated that he limped.  Transcript, p. 5 (Feb. 1999).  
He indicated that he had tried arch supports, but they caused 
his feet to get worse.  The veteran further reported that the 
pain radiated from his foot into his ankles, shins, and 
thighs.  Transcript, p. 8 (Feb. 1999).  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

Under the schedule moderate flatfoot from the weight bearing 
line over or medial to the great toe, with inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
warrants a 10 percent evaluation.  A 30 percent evaluation is 
warranted for severe bilateral flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indications of 
swelling on use and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

In the instant case, the veteran has consistently reported 
constant burning pain in his feet, which prevents him from 
walking distances or from standing for extended periods.  
This pain was noted by Drs. W.S.S., R.M.K., W.G.B., and 
S.G.E, as well as VA examiners in December 1992, June 1998, 
and October 1998.  In May 1994, Dr. W.S.S. noted that the 
veteran's subjective complaints of burning and numbness far 
outweighed the objective findings.  The Board finds the 
veteran's complaints of pain on manipulation and use 
credible, even if somewhat exaggerated.  The record is clear 
that the veteran experienced pain on use, which prevented him 
from walking or standing for long periods.  

The veteran reported swelling and calluses on his feet at the 
November 1993 personal hearing.  In May 1994, Dr. W.S.S. 
found constant swelling of the feet.  Dr. S.G.E. in January 
1998 that findings on examination suggested chronic 
inflammation.  However, both VA examiners noted no swelling 
and no calluses.  As to swelling, the Board gives more weight 
to the opinion of Dr. W.S.S. who treated the veteran for his 
pes planus for several years and reviewed the veteran's 
medical records prior to reaching his opinion.  

As to deformities of the foot (pronation, abduction) the 
Board finds that the evidence is in relative equipoise.  VA 
examination in December 1992 found no significant degree of 
pronation, but found bilateral talar abduction.  
In January 1998, Dr. S.G.E. noted that the veteran's subtalar 
joints were pronated in stance.  The VA examiner in June 1998 
found no pronation.  The Board notes that Dr. W.S.S., the 
veteran's treating physician did not indicate a finding as to 
pronation, but that the veteran had mild hammertoes and 
significant overlapping toes on the left and mild overlapping 
toes.  Dr. W.S.S. further noted review of radiology notes in 
June 1995, which showed changes of the talonavicular and 
talocalcaneal joint regions.  The Board finds that the 
evidence as to any deformity of the foot is at least in 
equipoise.  See, Gilbert, 1 Vet. App. 49.

As the Board has found credible evidence of foot deformity, 
accentuated pain on manipulation and use, and indications of 
swelling on use, a 30 percent evaluation is warranted for the 
veteran's service-connected pes planus.  A further increase 
to 50 percent is not warranted as the evidence does not show 
marked pronation, although some deformity of the foot was 
indicated, neither does the evidence show extreme tenderness 
of plantar surfaces of the feet, severe spasm of the tendo 
achillis on manipulation.  The Board notes that the veteran's 
condition is not aided by orthotics, and evidence of inward 
displacement was noted.  However, the veteran's overall 
disability picture more closely approximates the criteria for 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board notes that in February 1993, Dr. W.S.S. indicated 
that the veteran used ankle/foot orthosis for pes planus and 
neuropathy.  However, nerve conduction velocity test in March 
1994 was normal.  On referral to Dr. W.B.G. in August 1996, 
no evidence of reflex sympathetic dystrophy or potential 
nerve root involvement was indicated.  The VA examiner in 
June 1998 found no neurological disorder.  Therefore, the 
veteran is not entitled to a separate evaluation for any 
nervous involvement in his service-connected pes planus.  


ORDER

Entitlement to an evaluation of 30 percent for service-
connected pes planus is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

